Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 1 of 19




              Exhibit A
         Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 2 of 19



 1                                                  The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 8                                AT TACOMA

     CEDAR PARK ASSEMBLY OF GOD OF         NO. 3:19-cv-05181-BHS
 9   KIRKLAND, WASHINGTON,
                                           DEFENDANTS’ RESPONSE TO
10                     Plaintiff,          PLAINTIFF’S RENEWED MOTION FOR
                                           PRELIMINARY INJUNCTION
11         v.                              AND DEFENDANTS’ RENEWED
                                           MOTION TO DISMISS
12   MYRON “MIKE” KREIDLER, et al.,
                                           NOTED: NOVEMBER 15, 2019
                       Defendants.
13

14

15

16

17

18

19

20

21

22

23

24
     RESPONSE TO RENEWED MOTION                        ATTORNEY GENERAL OF WASHINGTON
                                                            800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                           Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                     (206) 464-7744
     NO. 3:19-cv-05181
            Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 3 of 19



 1                                                    TABLE OF CONTENTS

 2   I.      INTRODUCTION ............................................................................................................. 1

     II.     RELIEF REQUESTED ..................................................................................................... 1
 3
     III.    FACTS .............................................................................................................................. 2
 4
             A. This Court Allowed Cedar Park Leave to File Its Second Amended Complaint
 5              for a Narrow Purpose, Which Cedar Park’s Motion Disregards ............................... 2

             B. Cedar Park’s Renewed Motion for Preliminary Injunction Raises Allegations
 6              Unsupported by the Complaint or Facts .................................................................... 3
 7   IV.     ARGUMENT .................................................................................................................... 5

 8           A. Legal Standards.......................................................................................................... 5

             B. The Court Should Dismiss the Renewed Claims Not Allowed by the Court’s
 9              Order Granting Leave to Amend ............................................................................... 7
10           C. Even if the Court Considers the New Facts in Cedar Park’s Renewed Motion,
                Those Facts Do Not Resurrect the Already Dismissed Claims ................................. 7
11
             D. The Court Should Dismiss the Narrow Remaining Claim ........................................ 8
12
             E.     In the Alternative, the Court Should Invoke the Primary Jurisdiction Doctrine
                    to Allow the OIC to Address Confusion Through Rulemaking .............................. 11
13
             F.     The Court Should Deny Cedar Park’s Renewed Motion for Preliminary
14                  Injunction ................................................................................................................. 12

15   V.      CONCLUSION ............................................................................................................... 13

     DECLARATION OF SERVICE ............................................................................................... 14
16

17

18

19

20

21

22

23

24

     RESPONSE TO RENEWED MOTION                                            i                        ATTORNEY GENERAL OF WASHINGTON
                                                                                                         800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION                                                                            Seattle, WA 98104-3188
     AND RENEWED MOTION TO DISMISS                                                                              (206) 464-7744
     NO. 3:19-cv-05181
             Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 4 of 19



 1                                                  TABLE OF AUTHORITIES

 2                                                                   Cases

 3   Ashcroft v. Iqbal, 556 U S. 662 (2009) ................................................................................ 5

     Bassett v. ABM Parking Servs., Inc., 883 F.3d 776 (9th Cir. 2018) .................................. 11
 4
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) .......................................................... 5
 5
     Cetacean Cmty. v. Bush, 386 F.3d 1169 (9th Cir. 2004) ...................................................... 5
 6
     Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115 (9th Cir. 2010). ...................... 5
 7
     City & Cty. Of San Francisco, 357 F. Supp. 3d 931(N.D. Cal. 2018) ................................ 11
 8   Clapper v. Amnesty Int’l USA, 586 U.S. 398 (2013)........................................................... 11

 9   Conservation Force v. Salazar, 646 F.3d 1240 (9th Cir. 2011) .......................................... 5

10   Daniels-Hall v. Nat’l Educ. Ass’n, F.3d 992 (9th Cir. 2010), ............................................ 6

     Disney Enters., Inc. v. VidAngel, Inc., 869 F.3d 848 (9th Cir. 2017) .................................. 6
11
     Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073 (9th Cir. 2014) ....................................... 6
12
     Foti v. Menlo Park, 146 F.3d 629 (9th Cir. 1998) .............................................................. 6
13
     Glanton ex rel. Alcoa Prescription Drug Plan
       v.AdvancePCS, Inc., 465 F.3d 1123 (9th Cir. 2006) ....................................................... 11
14
     Hoye v. City of Oakland, 653 F.3d 835 (9th Cir. 2011)........................................................ 6
15
     Savage v. Glendale Union High Sch., 343 F.3d 1036 (9th Cir. 2003)................................. 5
16
     See Thomas v. Bible, 983 F.2d 152 (9th Cir. 1993) ............................................................. 7
17
     Telesaurus VPC, LLC v. Power, 623 F.3d 998 (9th Cir. 2010) ........................................... 6
18   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008). .................................................. 6

19                                                                  Statutes

20   RCW 48.43.065 ............................................................................................................ passim

     RCW 48.43.073 .................................................................................................................... 3
21
     Substitute Senate Bill 6219 .............................................................................................. 2,12
22

23

24

     RESPONSE TO RENEWED MOTION                                          ii                       ATTORNEY GENERAL OF WASHINGTON
                                                                                                       800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION                                                                          Seattle, WA 98104-3188
     AND RENEWED MOTION TO DISMISS                                                                            (206) 464-7744
     NO. 3:19-cv-05181
             Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 5 of 19



 1                                                                    Rules

 2   FRCP 12(b)(1) ........................................................................................................................ 5

     FRCP 12(b)(6) ........................................................................................................................ 5
 3
                                                                  Regulations
 4
     WAC XXX-XX-XXXX ............................................................................................................... 10
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     RESPONSE TO RENEWED MOTION                                           iii                       ATTORNEY GENERAL OF WASHINGTON
                                                                                                         800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION                                                                            Seattle, WA 98104-3188
     AND RENEWED MOTION TO DISMISS                                                                              (206) 464-7744
     NO. 3:19-cv-05181
           Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 6 of 19



 1
                                            I.    INTRODUCTION
 2           This Court granted Cedar Park leave to amend its complaint to flesh out a narrow claim
 3   about whether Cedar Park, as a religious employer, is treated differently by reason of its religion

 4   as compared to religious health plan carriers, health care providers, or health care facilities. After

     providing lip service to the narrow claim that saved Cedar Park from complete dismissal, Cedar
 5
     Park instead renews its motion for preliminary injunction for the same reasons as before but with
 6
     new facts not contained anywhere in the second amended complaint. And those new facts do not
 7
     show that Cedar Park is unable to purchase an insurance plan that covers services consistent with
 8
     Cedar Park’s religious beliefs. The reality is that the Office of Insurance Commissioner (OIC)
 9   has approved of such plans, meaning that the Defendants are not the ones preventing Cedar Park
10   from obtaining the health insurance plan it seeks. Cedar Park’s motion should be denied because

11   the injury it alleges is not caused by Defendants and cannot be redressed by an order directed to

     Defendants.
12
             Even on the remaining narrow claim, Cedar Park lacks standing to bring its suit. Cedar
13
     Park does not suffer an injury in fact because RCW 48.43.065 does not discriminate against
14
     religious employers as compared to religious providers, carriers, and facilities, so it suffers no
15
     injury in fact attributable to the Defendants. Any problems that Cedar Park might have result
16   from market forces outside Defendants’ control or acts, so its claim is not redressable. Assuming

17   incorrectly that Cedar Park had standing, neither the facts alleged nor the law show that Cedar

18   Park’s remaining claim has any merit. The Court should dismiss Cedar Park’s second amended

     complaint. For those same reasons and for those already explained in the first response, Dkt.
19
     # 35, Cedar Park fails to meet requirements for a preliminary injunction. The Court should deny
20
     Cedar Park’s renewed motion.
21
                                      II.        RELIEF REQUESTED
22           The Court should deny Cedar Park’s Renewed Motion for Preliminary Injunction. The
23   Court should dismiss Cedar Park’s second amended complaint with prejudice.

24
     RESPONSE TO RENEWED MOTION                        1                 ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                             Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                       (206) 464-7744
     NO. 3:19-cv-05181
            Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 7 of 19



 1
                                                    III.     FACTS
 2
     A.      This Court Allowed Cedar Park Leave to File Its Second Amended Complaint for
             a Narrow Purpose, Which Cedar Park’s Motion Disregards
 3
             This is not the first time this Court has been asked to address the constitutional challenges
 4
     Cedar Park has raised regarding SB 6219. Dkts. # 1, 20. This Court dismissed Cedar Park’s
 5   original complaint and first amended complaint, which both alleged numerous constitutional
 6   challenges to SB 6219 and Washington’s conscience statute, RCW 48.43.065. Dkt. # 45. Among

 7   other things, the Court ruled that Cedar Park did not have standing to bring its claims because it

 8   could not establish an injury-in-fact and that Cedar Park’s claims were not ripe because there

     was no showing of enforcement of SB 6219 against insurance purchasers like Cedar Park.
 9
     Dkt. # 45. At the same time, in a ruling which should be determinative here as well, this Court
10
     denied Cedar Park’s Motion for Preliminary Injunction. Dkt. # 45.
11
             Recognizing the fatal flaws in Cedar Park’s first two complaints, the Court granted Cedar
12   Park leave to file its second amended complaint to flesh out a narrow issue. Dkt. # 45. The Court
13   explained that given “the liberal standard for amended pleadings,” “there is some conceivable

14   set of facts” on the issue whether SB 6219 and Washington’s conscience statute, RCW

15   48.43.065, treat Cedar Park differently than “health care providers, health insurance carriers, and

     health care facilities” in their respective purchases of health insurance, and that this difference
16
     could “constitute[] a cognizable injury.” 1 The Court recognized that standing and ripeness
17
     problems could remain (and that the primary jurisdiction could be appropriate), but indicated
18
     that further briefing is necessary. Dkt. # 45.
19           Cedar Park then filed its renewed motion for preliminary injunction. Dkt. # 49. Cedar

20   Park’s motion devotes two sentences to RCW 48.43.065(2): a conclusory assertion that it is

21   discriminatory and a recitation of the language of the statute. This statute is the alleged basis for

     the discrimination Cedar Park suffers as a religious employer as compared to a religious health
22
     care provider. Rather than put forth facts to show its claims under RCW 48.43.065(2), Cedar
23
             Dkt. # 45 at 22. Notably, Cedar Park first raised its argument of alleged disparate treatment in its Reply
             1

24   Memorandum in Support of Plaintiff’s Motion for Preliminary Injunction. Id. at 19.
     RESPONSE TO RENEWED MOTION                              2                   ATTORNEY GENERAL OF WASHINGTON
                                                                                      800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                                     Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                               (206) 464-7744
     NO. 3:19-cv-05181
            Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 8 of 19



 1
     Park’s renewed motion rehashes the same arguments it made, and this Court rejected, before.
 2   Instead of showing that Cedar Park is treated disparately compared to other religious employers,
 3   Cedar Park filed the a declaration of Jason Smith, alleging facts about Cedar Park’s new health

 4   care plan that are not discussed in its second amended complaint. Dkts. # 49-50. The declaration

     also attached documents that purport to show communications with Cedar Park’s current health
 5
     care plan provider. Dkts. # 50, 50-1. Cedar Park posits that these communications show that it
 6
     cannot purchase health care consistent with its religious beliefs.
 7
     B.       Cedar Park’s Renewed Motion for Preliminary Injunction Raises Allegations
 8            Unsupported by the Complaint or Facts
              The new facts in the declaration and the new documents are improper, since they do not
 9
     provide any facts showing that Cedar Park is treated worse because it is a religious employer
10
     purchasing health insurance as compared to a religious health carrier, provider, or facility. Also,
11
     neither the declaration nor the documents show that Cedar Park cannot purchase coverage for
12   services to which it objects, particularly because of any actions by Defendants. Cedar Park’s
13   declarant, Jason Smith, claims that delays by Cedar Park’s broker and Kaiser Permanente led to

14   Kaiser Permanente (Cedar Park’s current insurance provider) requiring that the health plan

15   include coverage for the objected services. Dkt. # 50 at ¶ 3. 2 But the communications recognize
     Kaiser Permanente made the choice to provide abortion care, not that the Defendants required
16
     Kaiser Permanente to refuse to accommodate Cedar Park’s religious objection. That is why
17
     Kaiser Permanente informed Cedar Park that it can either self-fund or seek a different carrier to
18
     accommodate its religious objection. 3 Dkt. # 50-1 at p. 4. Smith never states that Cedar Park
19   attempted to find other health plans offered by other carriers or that the Defendants refused to

20   allow other carriers to offer plans that would accommodate religious objections like those of

21   Cedar Park. Dkt. # 50.

22
              2
                 It should be noted that both Cedar Park’s motion and the documents show that Cedar Park can exclude
     coverage for contraceptives, and that its carrier will pay for the costs. Dkt. # 49 at 3 n.1; Dkt. # 50-1 at 6.
               3
                 The second amended complaint and Smith’s declaration do not make it clear whether the costs for Cedar
23   Park to “self-insure” mean the costs for covering all health services for the employees or only the costs for maternity
     services that would theoretically lead to the substantially equivalent abortion services required by RCW 48.43.073.
24
     RESPONSE TO RENEWED MOTION                                 3                    ATTORNEY GENERAL OF WASHINGTON
                                                                                          800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                                         Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                                   (206) 464-7744
     NO. 3:19-cv-05181
            Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 9 of 19



 1
              In fact, consistent with the allegations in Cedar Park’s second amended complaint, the
 2   OIC recently approved a health insurance plan, offered in Washington, that “limit[s] coverage
 3   of abortion services to its enrollees.” 4 Providence Health Plan (PHP) is a health insurer, who like

 4   Cedar Park, has religious objections to abortion. PHP’s health plan, limiting coverage of abortion

     services of the plan’s enrollees, has been approved the OIC. Cedar Park’s allegations that
 5
     Defendants prevented it from acquiring insurance that limits coverage of abortion are unfounded.
 6
     The only fact Cedar Park has established is that one carrier declined to accommodate Cedar
 7
     Park’s objection. There is no evidence Cedar Park contacted, let alone was refused, by any other
 8
     carrier offering health plans in the large group market.
 9            The documents supplied by Cedar Park do not contradict the possibility that the OIC
10   approves plans consistent with Cedar Park’s religious beliefs. In an email where the sender and

11   date have been removed, it appears that Kaiser Permanente will work with Cedar Park to change

     its plans mid-year to accommodate religious objections. Dkt. # 50-1 at p. 1. 5
12
              In sum, the facts show that the Court allowed Cedar Park to continue on a narrow claim
13
     that it raised late in a reply brief. Cedar Park has presented no facts related to that claim, but
14
     instead presents new facts showing that it did not timely seek or negotiate for a health plan
15   consistent with its religious views. There remains no factual allegations that Cedar Park cannot
16   purchase the plan it desires—if anything, there are further facts showing that the OIC has

17   approved health insurance plans consistent with Cedar Park’s religious beliefs. Further, Cedar

18   Park has still yet to submit facts showing that the Defendants have refused to recognize Cedar

     Park’s religious beliefs.
19

20

21           4
               September 19, 2019 Press Release of Washington’s Office of Insurance (OIC). A copy of the
     Press Release is attached to the Declaration of Paul M. Crisalli (Crisalli Decl.) (Dkt. # 54) and marked as
22
     Exhibit A (Dkt. # 54-1).

23
              5
                The date of the email might be relevant if it was near or after September 1, 2019, as this would have been
     the deadline for Kaiser Permanente to file its plan with the OIC for approval to be on the market in time for Cedar
     Park to purchase it. Cedar Park’s request would have been far too late for Kaiser Permanent to comply with Cedar
24   Park’s wishes and still meet the OIC filing deadline. This would be a problem of Cedar Park’s own making.
     RESPONSE TO RENEWED MOTION                                  4                    ATTORNEY GENERAL OF WASHINGTON
                                                                                            800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                                           Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                                     (206) 464-7744
     NO. 3:19-cv-05181
          Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 10 of 19



 1
                                            IV.       ARGUMENT
 2           Cedar Park’s second amended complaint and renewed motion for preliminary injunction
 3   rehash arguments already rejected by this Court. Cedar Park can only posit conclusory

 4   statements, void of any factual allegations, that support the narrow claim that the Court allowed

     Cedar Park to continue. Lacking such facts, Cedar Park cannot show that it has standing to bring
 5
     its claim, that its claim is ripe, or that there are sufficient alleged facts to support a claim upon
 6
     which relief can be granted. The Court should dismiss Cedar Park’s second amended complaint
 7
     and deny Cedar Park’s renewed motion for preliminary injunction.
 8
     A.      Legal Standards
 9           Having already ruled on the motion to dismiss and motion for preliminary injunction, the
10   Court is familiar with the applicable standards, so they will be briefly summarized here. First,

11   FRCP 12(b)(1) requires a court to dismiss a complaint that fails to allege facts establishing

     subject matter jurisdiction. See Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039
12
     n.2 (9th Cir. 2003). Without standing, the Court lacks Article III subject matter jurisdiction and
13
     the case must be dismissed. Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). The
14
     plaintiff bears the burden to establish the Court’s jurisdiction. Chandler v. State Farm
15
     Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).
16           Courts must dismiss complaints under FRCP 12(b)(6) if “there is a lack of a cognizable

17   legal theory or the absence of sufficient facts alleged under a cognizable legal theory.”

18   Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011). A complaint must contain

     sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”
19
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if it
20
     contains factual content that allows the court to draw a reasonable inference that the defendant
21
     may be liable. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
22           Although the Court must accept as true all material allegations in the complaint, as well
23   as reasonable inferences drawn from them, and the complaint must be read in the light most

24   favorable     to    the    nonmoving         party,       Daniels-Hall    v.    Nat’l     Educ.     Ass’n,
     RESPONSE TO RENEWED MOTION                            5                  ATTORNEY GENERAL OF WASHINGTON
                                                                                   800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                                  Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                            (206) 464-7744
     NO. 3:19-cv-05181
          Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 11 of 19



 1
     F.3d 992, 998 (9th Cir. 2010), the Court must not accept allegations that “are merely conclusory,
 2   unwarranted deductions of fact, or unreasonable inferences.” Id. In other words, the Court should
 3   “disregard ‘[t]hreadbare recitals of the elements of a cause of action, supported by mere

 4   conclusory statements.’ Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003, (9th Cir. 2010)

     (quoting Iqbal, 556 U.S. at 678).
 5
            Cedar Park again alleges both a facial and as-applied challenge to SB 6219. “As a general
 6
     matter, a facial challenge is a challenge to an entire legislative enactment or provision.”
 7
     Hoye v. City of Oakland, 653 F.3d 835, 857 (9th Cir. 2011). A statute is facially unconstitutional
 8
     if “it is unconstitutional in every conceivable application, or it seeks to prohibit such a broad
 9   range of protected conduct that it is unconstitutionally overbroad.” Foti v. Menlo Park,
10   146 F.3d 629, 635 (9th Cir. 1998) (internal quotations omitted). To prevail on a facial challenge,

11   there must be no possible application of the law that could survive a legal challenge. Id. By

     contrast, an as-applied challenge contends that the law is unconstitutional as applied to the
12
     litigant, even though the law may be capable of valid application to others. Id. “A successful
13
     as-applied challenge does not render the law itself invalid but only the particular application of
14
     the law.” Id. A plaintiff asserting an as-applied challenge must show only that the law as applied
15
     to the plaintiff’s unique circumstances violates its constitutional rights. Id.
16          Turning to the preliminary injunction standards, a preliminary injunction is a matter of

17   equitable discretion, but is “an extraordinary remedy that may only be awarded upon a clear

18   showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc.,

     555 U.S. 7, 22 (2008). A party can obtain a preliminary injunction only if can show that: (1) it
19
     is likely to succeed on the merits, (2) it is likely to suffer irreparable harm in the absence of
20
     preliminary relief, (3) the balance of equities tips in its favor, and (4) an injunction is in the
21
     public interest. Disney Enters., Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017). When
22   the government is a party, the last two factors merge. Drakes Bay Oyster Co. v. Jewell,
23   747 F.3d 1073, 1092 (9th Cir. 2014).

24
     RESPONSE TO RENEWED MOTION                        6                 ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                             Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                       (206) 464-7744
     NO. 3:19-cv-05181
          Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 12 of 19



 1   B.     The Court Should Dismiss the Renewed Claims Not Allowed by the Court’s Order
            Granting Leave to Amend
 2          At the outset, this Court should again dismiss Cedar Park’s claims that were already
 3   dismissed in this Court’s August 2, 2019 order (Dkt. # 45). In that order, the Court ruled that it

 4   lacked jurisdiction because Cedar Park “has provided insufficient evidence to support a

     conclusion that it has been or will certainly be injured by the requirements of SB 6219.”
 5
     Dkt. #45 at 11. The Court also ruled that Cedar Park’s claims were not justiciable because, “on
 6
     the record before it, enforcement of SB 6219 against insurance purchasers like Cedar Park is
 7
     only hypothetical.” Dkt. # 45 at 17. The Court granted Cedar Park leave to amend its Complaint
 8
     on the narrow ground that “there is some conceivable set of facts under which Cedar Park could
 9   show as alleged that the health insurance which health care providers, health insurance carriers,
10   and health care facilities purchase for their employees is exempt from SB 6219’s requirements

11   in a way that the health insurance which Cedar Park purchases for its employees is not and that

     this constitutes a cognizable injury.” Dkt. # 45 at 22.
12
            In addition to the paragraph identified by the Court in the August 2 order, Cedar Park’s
13
     second amended complaint alleges the same claims that were dismissed. Dkt. # 46. Continuing
14
     that trend, Cedar Park’s renewed motion for preliminary injunction argues that it is likely to
15   prevail on the same claims that this Court dismissed. Dkt. # 49. See Thomas v. Bible,
16   983 F.2d 152, 154 (9th Cir. 1993) (law of the case doctrine provides that a court generally cannot

17   reconsider an issue by the same or higher court). For the reasons explained in this Court’s August

18   2, 2019 Order, this Court should again dismiss the claims in the second amended complaint that

     this Court already rejected and deny Cedar’s Park’s motion for preliminary injunction as to them.
19
     C.     Even if the Court Considers the New Facts in Cedar Park’s Renewed Motion, Those
20          Facts Do Not Resurrect the Already Dismissed Claims

21          Even if the Court were to reanalyze those dismissed claims in light of the new facts

     provided by Cedar Park in the declaration and documents, which the Court should not, Cedar
22
     Park has still failed to show that it has suffered an injury-in-fact or that its claim is redressable
23
     by this Court. At best, the declaration and documents show that Cedar Park’s current plan might
24
     RESPONSE TO RENEWED MOTION                        7                 ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                             Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                       (206) 464-7744
     NO. 3:19-cv-05181
           Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 13 of 19



 1
     provide coverage for the services to which it objects and that the insurance carrier from whom
 2   Cedar Park purchased its health plan might not offer a plan that accommodates Cedar Park’s
 3   objections. But the documents do not show that either of these facts resulted from the

 4   Defendants’ actions. In fact, the OIC approved health plans for sale in the individual market filed

     by Providence Health Plan that would accommodate religious objections like Cedar Park’s. The
 5
     OIC approved this plan consistent with the requirements of RCW 48.43.065. Even considering
 6
     the new facts in the renewed preliminary injunction motion (which were not alleged in Cedar
 7
     Park’s second amended complaint), Cedar Park has failed to show that it cannot purchase a health
 8
     plan consistent with its religious beliefs because of the Defendants’ actions or omissions. Cedar
 9   Park still lacks standing and its claims are still hypothetical and unripe.
10   D.        The Court Should Dismiss the Narrow Remaining Claim

11             In an effort to squeeze its claims into the narrowest sliver of space allowed by this Court,

     Cedar Park’s second amended complaint has alleged that “RCW § 48.43.065 is not neutral and
12
     generally applicable because it treats religious health care providers, carriers, and facilities more
13
     favorably than churches like Cedar Park.” 6 There are at least three reasons, however, why this
14
     conclusory and unexplained allegation of disparate treatment demonstrates that Cedar Park is
15   not treated differently than health care providers, health insurance carriers, and health care
16   facilities in its purchase of health insurance, and that Cedar Park has not suffered a cognizable

17   injury.

18             First, Cedar Park has misread the statute it relies upon when alleging that that

     “RCW 48 43 065(2)(a) provides a broad exemption for health care providers, religiously
19
     sponsored health carriers, and health care facilities that object for reason of conscience or
20
     religion to payment for a specific service.” Dkt. # 46, ¶ 61. In fact, RCW 48.43 065(2)(a)
21
     provides, in relevant part, that “[n]o individual health care provider, religiously sponsored health
22   carrier, or health care facility may be required by law or contract in any circumstances to
23
               Dkt. # 46, ¶ 107. Similar allegations of this alleged disparate treatment are set forth in ¶¶ 59-72, 98, 151,
               6

24   154, and 158.
     RESPONSE TO RENEWED MOTION                                 8                    ATTORNEY GENERAL OF WASHINGTON
                                                                                          800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                                         Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                                   (206) 464-7744
     NO. 3:19-cv-05181
          Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 14 of 19



 1
     participate in the provision of or payment for a specific service if they object to so doing by
 2   reason of conscience or religion.” (emphasis added). The italicized language makes clear that
 3   this exemption is based on the fact that an “individual health care provider, religiously sponsored

 4   health carrier, or health care facility”—unlike churches, such as Cedar Park—are in the business

     of either providing or paying for “a specific [health care] service”. RCW 48.43.065(2)(a). If
 5
     Cedar Park is treated disparately, it is because it does not “participate in the provision of or
 6
     payment for a specific service”, and not because it is a church.
 7
            Second, Cedar Park alleges that it is somehow treated less favorably because there “is no
 8
     requirement that health care providers, health carriers, or health care facilities provide enrollees
 9   with the services not provided for reason of conscience or religion.” 7 Dkt. 46, ¶ 63. This
10   argument conflates the distinct roles that providers—including facilities, carriers, and

11   employers—play in the health care system. It also fails to understand how RCW 48.43.065 works

     in its entirety. A health care provider or health care facility actually performs medical services,
12
     so they are licensed and heavily regulated. When the actual service is one a provider objects to,
13
     that provider is not required to provide that service. Cedar Park does not allege that it is licensed
14
     or authorized to provide medical services as an individual provider or facility. As such, it cannot
15   lawfully be required (or permitted) to provide any medical services (objected to or not). Cedar
16   Park, like providers and facilities, is not obligated to provide services it objects to for reason of

17   conscience or religion.

18          Similarly, insurance carriers have a distinct, and highly regulated, role in the market.

     Carriers collect premiums from purchasers in order to cover the costs of all the particular services
19
     that carriers anticipate they ultimately will have to pay providers to render. Premiums are not a
20
     direct payment for specific service, as no actual services have been rendered when premiums are
21
     paid. Rather, premium payments secure the promise that all the services covered by a health plan
22   will be paid, but premiums cannot be characterized as payments for specific services, where
23   some of the services covered by a health plan will never be rendered to a particular group.

24          7
                Notably, Cedar Park has offered no factual, statutory, or legal basis to support this allegation.
     RESPONSE TO RENEWED MOTION                                 9                    ATTORNEY GENERAL OF WASHINGTON
                                                                                          800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                                         Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                                   (206) 464-7744
     NO. 3:19-cv-05181
          Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 15 of 19



 1
     Employers like Cedar Park purchase health plans that are intended to cover a multitude of
 2   different services, but employers purchasing health plans are not paying for a “specific service”
 3   when they pay premiums. As Cedar Park recognizes, it can create a self-funded program to

 4   directly pay for specific services, but it has declined that option. Cedar Park thus cannot claim

     that is being required to pay for particular services. Since religious employers like Cedar Park
 5
     are not required to provide or pay for specific services, like the role of an insurance carrier, Cedar
 6
     Park is not treated disparately under RCW 48.43.065(3). 8
 7
             Third, Cedar Park mistakenly claims that its own conscience rights are more limited by
 8
     mischaracterizing the constraining language in RCW 48.43.065(3)(b) as imposing an additional
 9   obligation on objecting employers, rather than on carriers choosing to accommodate those
10   employers. Dkt. # 46, ¶ 64. The statutory scheme sets forth the opposite. Unlike employers,

11   religious carriers are obligated to provide notice and information about how to access services

     to their enrollees. RCW 48.43.065(2)(b). There is no such similar obligation imposed on
12
     employers. RCW 48.43.065(3)(b). While enrollees are entitled to access to services and
13
     coverage for mandated services, RCW 48.43.065(3)(b), the Commissioner is authorized to
14
     promulgate rules to ensure enrollee coverage and access are protected as required by
15
     RCW 48.43 065(2) and (3). The Rule ensuring coverage and access rests the burden exclusively
16   on the carrier. WAC XXX-XX-XXXX. No such obligation exists on employers. RCW 48 43 065(3);

17   WAC XXX-XX-XXXX.

18           Cedar Park’s mischaracterization continues by implying that since carriers cannot be

     required to forego payment for services that are objected to, all carriers will insist on charging
19
     Cedar Park a premium that includes payment for these services, either directly or indirectly,
20
     regardless whether Cedar Park chooses to assert its conscience rights. Dkt. # 46, ¶ 71. But Cedar
21
     Park has failed to allege a factual basis for that conclusory assumption. For the one carrier with
22   a religious objection to abortion, the Washington State Department of Health Family Planning
23   provides the necessary coverage and access for services to which the carrier objects. Cedar Park

24           8
                 And absent legal authorization to provide medical services, they should not they do so.
     RESPONSE TO RENEWED MOTION                                10                   ATTORNEY GENERAL OF WASHINGTON
                                                                                         800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                                        Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                                  (206) 464-7744
     NO. 3:19-cv-05181
          Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 16 of 19



 1
     has not alleged that this or a similar program would not be available for plans sold to objecting
 2   employers. Nor has Cedar Park alleged that all carriers necessarily will impose a direct or indirect
 3   fee on Cedar Park in order to account for the cost of covering the services Cedar objects to.

 4            Thus, the Court should dismiss Cedar Park’s Second Amended Complaint for lack of

     standing to bring the remaining narrow claim because it does not suffer an injury-in-fact because
 5
     of the Defendants’ acts. See Clapper v. Amnesty Int’l USA, 586 U.S. 398, 416-18 (2013)
 6
     (ongoing injuries are not fairly traceable to defendants when plaintiffs inflict harm on themselves
 7
     based on fears of hypothetical future harm); Bassett v. ABM Parking Servs., Inc.,
 8
     883 F.3d 776, 779 (9th Cir. 2018)       (standing       requires      a      concrete        injury);
 9   City & Cty. Of San Francisco, 357 F. Supp. 3d 931, 944 (N.D. Cal. 2018) (uncertainty of agency

10   position does not create standing unless there are concrete and particular burdensome

11   requirements). Even if there were an injury in fact, it is caused by the market, not the Defendants,

     meaning that an order of this Court      in favor of Cedar Park would not redress any possible
12
     harms.      See    Glanton      ex    rel.   Alcoa Prescription      Drug      Plan      v. Advance
13
     PCS, Inc., 465 F.3d 1123, 1124-25 (9th Cir. 2006) (claims not redressable because any
14
     prospective relief “depends on an independent actor who retains broad and legitimate discretion
15   the courts cannot presume either to control or predict.”). A decision here cannot compel or ensure
16   the existence of a private market that suits Cedar Park’s desires. And Cedar Park fails to state a

17   claim upon which relief can be granted because RCW 48.43.065 does not discriminate against

18   religious employers and religious carriers, providers, and facilities based on religion.

     E.       In the Alternative, the Court Should Invoke the Primary Jurisdiction Doctrine to
19            Allow the OIC to Address Confusion Through Rulemaking
20            Even if Cedar Park had standing (which it doesn’t) and even if its claims are ripe (which

21   they aren’t) and even if Cedar Park alleged facts upon which it could be entitled to relief (which

     it didn’t), an issue not resolved by this Court when it dismissed Cedar Park’s earlier pleadings,
22
     but may be relevant now, is whether Cedar Park’s claims were barred by the doctrine of primary
23
     jurisdiction. Given that the OIC had not yet completed its review or issued its Final Rule, in
24
     RESPONSE TO RENEWED MOTION                       11                ATTORNEY GENERAL OF WASHINGTON
                                                                             800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                            Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                      (206) 464-7744
     NO. 3:19-cv-05181
          Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 17 of 19



 1
     granting Defendants’ initial Motion to Dismiss, this Court found “that invoking primary
 2   jurisdiction would be superfluous at this point in the litigation.” Dkt. # 45 at 17-19.
 3           The OIC has still not yet completed its review or issued its Final Rule. But the OIC

 4   recently has announced that it has approved health insurance plans that “limit coverage of

     abortion services to its enrollees” in Washington. 9 Providence Health Plan (PHP) is a health
 5
     insurer that, like Cedar Park, has religious objections to abortion. PHP’s health plan, limiting
 6
     coverage of abortion services of the health plan’s enrollees, has been approved by the OIC. Cedar
 7
     Park’s allegations that it is unable to acquire insurance which limits coverage of abortion are
 8
     unfounded—such coverage is available. The problem, then, appears to be not that such limited
 9   coverage is unavailable; but rather, that Cedar Park or its broker are not looking hard enough or
10   are not considering (or, perhaps, not disclosing) all of the options that are available. In any event,

11   the Court should allow the OIC to address in a published rule how it has decided to respect

     carriers’ religious beliefs as it reconciles the Reproductive Parity Act (SSB 6219) and the State
12
     conscience clause (RCW 48.43.065).
13
     F.      The Court Should Deny Cedar Park’s Renewed Motion for Preliminary Injunction
14
             For the above reasons, Cedar Park’s renewed motion for preliminary injunction should
15
     be denied. Further, should the Court wish to reanalyze the arguments Cedar Park repeats from
16   its earlier motion for preliminary injunction, the Defendants response to that first motion, Dkt. #

17   35, explains why those arguments fail on their merits. When looking at the other elements like

18   irreparable harm and balancing the equities, Cedar Park’s renewed motion adds nothing more

     than what was argued the first time around. As explained in the Defendants’ response to that
19
     motion, Dkt. # 35, the Court should again reject those arguments.
20

21

22

23

24           9
                 Crisalli Decl. (Dkt. # 54), Exhibit A (Dkt. # 54-1).
     RESPONSE TO RENEWED MOTION                                 12       ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                             Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                       (206) 464-7744
     NO. 3:19-cv-05181
         Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 18 of 19



 1
                                      V.     CONCLUSION
 2          Defendants request that this Court dismiss Cedar Park’s second amended complaint and
 3   deny Cedar Park’s Renewed Motion for Preliminary Injunction.

 4          DATED this 4th day of October, 2019.

 5
                                                    ROBERT W. FERGUSON
                                                    Attorney General
 6

 7                                                  /s/ Paul M. Crisalli
                                                    JEFFREY T. SPRUNG, WSBA #23607
 8                                                  PAUL M. CRISALLI, WSBA #40681
                                                    MARTA DELEON, WSBA #35779
                                                    JOYCE A. ROPER, WSBA #11322
 9                                                  JEFFREY C. GRANT, WSBA #11046
                                                    Assistant Attorneys General
10                                                  Attorneys for Defendants

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     RESPONSE TO RENEWED MOTION                    13               ATTORNEY GENERAL OF WASHINGTON
                                                                         800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                        Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                  (206) 464-7744
     NO. 3:19-cv-05181
          Case 3:19-cv-05181-BHS Document 55-1 Filed 10/07/19 Page 19 of 19



 1
                                    DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification

 4   of such filing to the following:

 5          Kristen K. Waggoner
            Kevin H. Theriot
            Elissa M. Graves
 6          Alliance Defending Freedom
            15100 N 90th Street
 7          Scottsdale, AZ 85260
            KWaggoner@adflegal.org
 8          KTheriot@adflegal.org
            EGraves@adflegal.org
            Attorneys for Plaintiff
 9
            David A. Cortman
10          Alliance Defending Freedom
            1000 Hurricane Shoals Rd. NE
11          Suite D-1100
            Lawrenceville, GA 30040
12          DCortman@adflegal.org
            Attorney for Plaintiff
13
            DATED this 4th day of October, 2019, at Seattle, Washington.
14

15                                                  /s/ Paul M. Crisalli
                                                    Paul M. Crisalli, WSBA #40681
16                                                  Assistant Attorney General

17

18

19

20

21

22

23

24
     RESPONSE TO RENEWED MOTION                    14               ATTORNEY GENERAL OF WASHINGTON
                                                                         800 Fifth Avenue. Suite 2000
     FOR PRELIMINARY INJUNCTION AND                                        Seattle, WA 98104-3188
     RENEWED MOTION TO DISMISS                                                  (206) 464-7744
     NO. 3:19-cv-05181
